Citation Nr: 0423348	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-02 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.

2.  Entitlement to an effective date earlier than December 
22, 1997, for the award of a total disability rating for 
compensation purposes based upon individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to March 1963 
and from November 1966 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1998 and November 2000 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The veteran requested and was scheduled for a hearing before 
the Board in September 2003.  He failed to report for that 
hearing, despite being given notice of the date and time at 
his most recent address.  The request is considered 
withdrawn.  38 C.F.R. § 20.702(d) (2003).

The issue of entitlement to an effective date earlier than 
December 22, 1997, for the award of a TDIU is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is service connected for residuals of a 
gunshot wound to the right arm with ulnar nerve palsy, 
incomplete, dominant, rated as 40 percent disabling; 
degenerative joint disease, lumbar spine, rated as 40 percent 
disabling; chronic obstructive pulmonary disease with 
restricted disease superimposed, rated as 30 percent 
disabling; arthritis of the right knee, rated as 30 percent 
disabling; arthritis of the left knee, rated as 30 percent 
disabling; residuals, left ankle injury, with traumatic 
degenerative changes, rated as 10 percent disabling; and 
duodenal ulcer, rated as 10 percent disabling.  A combined 90 
percent rating has been in effect since January 1998.  In 
addition, a TDIU has been in effect since December 1997.  

2.  As a result of his service-connected disabilities, the 
veteran has permanent and total service-connected disability 
due to the loss of use of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for specially adapted housing are met.  38 U.S.C.A. § 2101 
(West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.809 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist the veteran.  See 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  As the Board 
herein grants the full benefit sought on appeal, and 
deficiency in regard to VA's duty to notify and assist is 
harmless.  See Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran is seeking entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing and/or a special home adaptation grant.  He 
essentially contends that his service-connected disabilities 
have rendered him so disabled that he is unable to walk and 
that he requires a wheelchair or a cane.  

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2003).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809a.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In a statement dated in February 2001, Carlos Acosta, M.D., 
of the Arlington Neurological Association, certified that the 
veteran qualified for special housing due to the fact that he 
was unable to walk without assistance.  It was noted that the 
veteran needed a motorized wheelchair for ambulation due to 
severe chronic back syndrome and that he could only take a 
few steps on his own while holding on to another person or a 
wall.  Also noted was a neuropathy injury to the right hand 
which precluded holding a crutch or cane.  

At his RO hearing conducted in May 2002, the veteran reported 
that he was unable to walk without falling even with a brace.  
He was capable of walking no more than 10 steps at a time.  
He noted that VA issued him a scooter to get around.  His 
wife indicated that he was not a complainer and she really 
found him to be unable to use his lower extremities.  

A VA examination was accomplished in August 2002.  Severe 
back, knee, right arm, and left ankle disabilities were 
noted.  These were estimated to impact the veteran's 
activities of daily living on a daily basis, and were noted 
to at times impair him 100%.  They were noted to even effect 
his ability to get around his house in his wheelchair.  The 
examiner stated that the veteran was in a wheelchair and 
"unable to ambulate."  The back could not be examined due 
to the veteran's inability to stand.  The right arm could not 
be extended overhead.  Range of motion of all relevant joints 
was very painful.  No coordination was noted and the veteran 
was unable to balance.  He had weakness with even slight 
movement against gravity or resistance.  The diagnoses were 
paralysis of the right ulnar nerve, degenerative arthritis 
upper and lower extremities, traumatic arthritis right arm, 
degenerative joint disease and limited range of motion of the 
lumbar spine, degenerative joint disease of the lower 
extremities, ankles and knees, and bursitis.  The examiner 
stated that there was moderate loss of use of the lower 
extremities.  Effective function of the lower extremities was 
estimated to be minimal secondary to service-connected 
disability.  Modifications to the household were reportedly 
needed and encouraged by the physician, and it was 
recommended that the veteran receive household help aide if 
possible.  

The veteran is entitled to compensation, i.e., a TDIU, for 
total and permanent disability.  The medical evidence 
demonstrates that his service-connected disabilities cause 
him to experience a loss of use of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  See 38 C.F.R. § 3.809.  
Dr. Acosta said that the veteran was unable to walk without 
assistance and that he needed a motorized wheelchair.  The VA 
examiner also said that effective function of the veteran's 
lower extremities was minimal and that his disabilities 
impaired his ability to even get around his house in a 
wheelchair.  Thus, in resolving any doubt in the veteran's 
favor, the requirements of § 3.809 are met.  See 38 C.F.R. 
§ 3.102.

Because the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, it will not examine whether he is eligible for a 
special home adaptation grant.  See 38 C.F.R. § 3.809a.  This 
issue is rendered moot due to the grant under 38 C.F.R. 
§ 3.809 (2003).  


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.  


REMAND

In October 1998, the RO awarded the veteran a TDIU, effective 
from December 22, 1997.  He was notified of this decision and 
of his appellate rights by letter dated November 6, 1998.  
The veteran submitted a notice of disagreement with the 
effective date in December 1998.  A statement of the case 
addressing the claim was issued on January 20, 1999.  A 
Statement in Support of Claim dated November 5, 1999, was 
received at the RO on November 10, 1999, in which the veteran 
stated that he wanted an earlier effective date for his TDIU.  
See 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.305(a).  
Accordingly, this issue is on appeal before the Board.  
Additional evidence has been associated with the claims 
folder since the issuance of the SOC in January 1999.  
Remand, therefore, is required for the issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31.      

Therefore, this case is REMANDED for the following:

1.  Ensure that the veteran has been 
provided appropriate notice and 
assistance in accordance with the 
Veterans Claims Assistance Act of 2000 
(VCAA), with respect to the claim for an 
earlier effective date for the award of a 
TDIU.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

2.  Then, readjudicate the veteran's 
claim with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained.  If 
the decision with respect to this claim 
remains adverse to the veteran, he and 
his representative, if any, should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable period of 
time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



